     Case 2:20-cv-05382-PSG-AGR Document 1 Filed 06/17/20 Page 1 of 3 Page ID #:1



1
     Debbie P. Kirkpatrick, Esq. (SBN 207112)
2    James K. Schultz, Esq. (SBN 309945)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
3
     1545 Hotel Circle South, Suite 150
4    San Diego, CA 92108-3426
5
     Tel: 619/758-1891
     Fax: 619/296-2013
6
     dkirkpatrick@sessions.legal
7    jschultz@sessions.legal
8
     Attorney for Ceteris Portfolio Services, LLC, d/b/a SRA Associates
9

10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
     GUY KOCHLANI,                   )                   Case No.:
13                                   )
                                     )
14            Plaintiff,             )                   NOTICE OF REMOVAL OF ACTION
         vs.                         )                   UNDER 28 U.S.C. § 1441(a)
15                                   )
                                     )                   [FEDERAL QUESTION]
16   SRA ASSOCIATES, LLC, DOES 1-10, )
                                     )
17
     INCLUSIVE;                      )
                                     )
18            Defendant.             )
                                     )
19                                   )
                                     )
20

21          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
22
            PLEASE TAKE NOTICE THAT Defendant, Ceteris Portfolio Services,
23

24   LLC d/b/a SRA Associates1 (“SRA”) hereby removes to this Court the state court
25
     action described below.
26

27

     1
28     Ceteris Portfolio Services, LLC acquired the assets of SRA Associates, LLC through an asset
     foreclosure and does business as SRA Associates.
                                         Notice of Removal of Action

                                                     1
     Case 2:20-cv-05382-PSG-AGR Document 1 Filed 06/17/20 Page 2 of 3 Page ID #:2



1
           1.     This action is a civil action of which this Court has original
2
     jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this
3

4    Court by defendant pursuant to the provisions of 28 U.S.C. § 1441(a) in that it
5
     arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
6

7          2.     On or about May 14, 2020 the action was commenced in the Superior
8
     Court of the State of California for the County of Los Angeles, entitled, Guy
9

10
     Kochlani v. SRA Associates, LLC, Does 1-10 inclusive, Case No. 20STLC04153

11   (the “State Court Action”). A copy of the Plaintiff’s Summons and Complaint
12
     (“Complaint”) is attached hereto as Exhibit A.
13

14         3.     The date upon which SRA first received a copy of the said Complaint
15
     was May 18, 2020, when SRA was served with a copy of the Complaint. Thus,
16

17   pursuant to 28 U.S.C. § 1446(b), SRA has timely filed this Notice of Removal.
18
           4.     A copy of this Notice of Removal is being served upon Plaintiff and
19
     will be filed in the State Court Action.
20

21         5.     The State Court Action is located within the Central District of
22
     California. Therefore, venue for purposes of removal is proper because the United
23

24   States District Court for the Central District of California embraces the place in
25
     which the removed action was pending. 28 U.S.C. § 1441(a).
26

27
           6.     Removal of the State Court Action is therefore proper under 28 U.S.C.

28   §§ 1441 and 1446.
                                      Notice of Removal of Action

                                                  2
     Case 2:20-cv-05382-PSG-AGR Document 1 Filed 06/17/20 Page 3 of 3 Page ID #:3



1
     Dated: 6/17/20               SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
2
                                  /s/Debbie P. Kirkpatrick
3
                                  Debbie P. Kirkpatrick
4                                 Attorney for Defendant
5
                                  Ceteris Portfolio Services, LLC, d/b/a
                                  SRA Associates
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  Notice of Removal of Action

                                              3
